62 F.3d 1402
PALL CORPORATION, Plaintiff/Cross-Appellant,v.MICRON SEPARATIONS, INC., Defendant-Appellant.
Nos. 91-1393, 91-1394 and 91-1409.
United States Court of Appeals,Federal Circuit.
Aug. 14, 1995.

Appealed from U.S. District Court for the District of Massachusetts;  WILLIAM G. YOUNG, District Judge.
H. Michael Hartmann, Mark E. Phelps, Paul J. Korniczky, Bruce M. Gagala and Jeffrey S. Ward, Leydig, Voit & Mayer, Chicago, IL, were on the brief for plaintiff/cross-appellant.  Also on the brief was George P. Field, Boston, MA.
Steven M. Bauer, Mark Schonfeld and Loletta L. Darden, Testa, Hurwitz & Thibeault, Boston, MA, were on the brief for defendantappellant.  Also on the brief was Robert M. Ward, Allegretti & Witcoff, Boston, MA.
Roy E. Hofer, President, The Federal Circuit Bar Ass'n, Washington, DC, Anne E. Brookes, Honegman, Miller, Schwartz & Cohen, Houston, TX and Robert J. Carlson, Christensen, O'Connor, Johnson & Kindness, Seattle, WA, were on the brief for amicus curiae, Federal Circuit Bar Ass'n.
R. Carl Moy, Asst. Professor, William Mitchell College of Law, Saint Paul, MN, was on the brief for amicus curiae, R. Carl Moy.
Donald S. Chisum, Morrison & Foerster, Seattle, WA, William Alsup, Morrison & Foerster, San Francisco, CA, Gregory A. Long and Kent R. Raygor, Sheppard, Mullin, Richter & Hampton, Los Angeles, CA, Charles Fried and Arthur Miller, Cambridge, MA, were on the brief for amicus curiae, Acuson Corp. and Honeywell, Inc.
S. Leslie Misrock, Rory J. Radding and Steven I. Wallach, Pennie & Edmonds, New York City, were on the brief for amicus curiae, Ad Hoc Committee to Promote Uniformity in the Patent System.
Roger W. Parkhurst, Parkhurst, Wendel & Rossi, Alexandria, VA, Harold C. Wegner, Wegner, Cantor, Mueller & Player, Washington, DC, Nancy J. Linck, Cushman, Darby & Cushman, Washington, DC, and Gary L. Newtson, President, American Intellectual Property Law Ass'n, Arlington, VA, were on the brief for amicus curiae, American Intellectual Property Law Ass'n.
Before ARCHER, Chief Judge, RICH, NIES, NEWMAN, MAYER, MICHEL, PLAGER, LOURIE, CLEVENGER, RADER, and SCHALL, Circuit Judges.
ORDER
PER CURIAM.


1
The appeals, having originally been submitted after oral argument to a panel of the court and, thereafter, it having been ordered sua sponte that the appeals should be heard by the court in banc, and after submission to the court in banc following additional briefing by the parties and amici curiae and oral argument,


2
IT IS ORDERED that the appeals shall be decided by the panel to which they were originally submitted.